Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 02, 2017


The Court of Appeals hereby passes the following order:

A18A0309. THEO LAMBROS v. MARY LAMBROS, BY AND THROUGH
    MICHAEL T. SMITH, AS CONSERVATOR FOR MARY THEO
    LAMBROS, AN ADULT WARD.


      On July 5, 2017, the trial court entered an order denying Theo Lambros’s
motion for contempt against his ex-wife, Mary Lambros, based on her alleged failure
to comply with the terms of the settlement agreement incorporated into their divorce
decree.   Theo Lambros then filed this direct appeal and an application for
discretionary appeal. We lack jurisdiction for two reasons.
      First, the underlying action involves rights and obligations created by a
settlement agreement incorporated into a divorce decree, and does not involve child
custody, thus the case is a domestic relations matter within the meaning of OCGA §
5-6-35 (a) (2). See Walker v. Estate of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679)
(2005). Appeals in such matters must be initiated by filing an application for
discretionary appeal. See OCGA § 5-6-35 (a) (2). Thus, Lambros is not entitled to
a direct appeal from the trial court’s order.
      Second, we denied Lambros’s application for discretionary appeal. See Case
No. A18D0047, denied August 31, 2017. Because that denial was an adjudication on
the merits, the doctrine of res judicata bars this direct appeal. See Northwest Social
& Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v.
Bergen, 286 Ga. App. 258, 260- 261 (1) (649 SE2d 313) (2007).
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     10/02/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.